Citation Nr: 1104591	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-07 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to the full-time monthly rate under 38 U.S.C.A. 
Chapter 30 (Montgomery GI Bill) for the spring 2008 semester.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from February 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Muskogee, Oklahoma, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Given the Veteran's contention that he is entitled to the full-
time rate for his spring 2008 semester, the Board has 
recharacterized the issue as stated on the title page of this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The crux of this matter is whether the Veteran was enrolled in 12 
credit hours of approved courses during the spring 2008 semester.  
The Board observes that 12 semester hours is considered full-time 
at the Veteran's college.  

The Veteran has raised the question of whether a particular 
course, "Speedy Spanish I," was necessary to enable him to 
pursue his program of education.  In a July 2008 letter to his 
senator, the Veteran stated that he was required to take a one-
credit Spanish course on medical terminology as a condition of 
his acceptance into the nursing program.  However, the record 
indicates that such course is not being counted as an approved 
course.  Thus, the RO should obtain an official report on whether 
this course was required for the Veteran's program of education.

There is also a discrepancy in the number of credit hours 
assigned to another course, "Nursing Science I."  A February 
2008 class schedule reflects that it is worth 4 credits, but a 
May 2008 letter from the department chair indicates that it 
counts for 5 credits.  Thus, the RO should obtain the official 
number of credit hours for this course.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran's 
college to determine (a) whether enrollment 
in Speedy Spanish I was necessary to enable 
him to pursue his nursing program and (b) the 
number of credit hours assigned to Nursing 
Science I.

2.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided a supplemental statement of the case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

